Citation Nr: 0120505	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for foot fungus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1961 through 
December 1967.

In August 1984, Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania denied a claim for 
service connection for foot fungus.  The veteran did not 
appeal this decision, and it became final.

This matter comes before the Board on appeal from a March 
1999 rating decision by the RO which found that because new 
and material evidence had not been submitted to reopen the 
claim, service connection for foot fungus was denied.

A hearing was held on May 22, 2001, in Pittsburgh, 
Pennsylvania, before Bettina S. Callaway, a Board member who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107 (c) (West 1991 & Supp. 2000) 
and who is rendering the determination in this case.  A 
transcript of this hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  In an August 1984 decision, the RO denied, on the merits, 
the veteran's claim for service connection for foot fungus; 
the veteran did appeal.

2.  Evidence of record submitted since the last final 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

1.  The RO's August 1984 decision denying entitlement to 
service connection for foot fungus is final.

2.  Since the last final decision of record, new and material 
evidence has been submitted sufficient to reopen a claim for 
service connection for foot fungus. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist and superseded the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Although the RO has not 
yet had the opportunity to review this case in light of the 
VCAA, because the determination being made is favorable to 
the veteran, he is not prejudiced by the Board addressing 
this matter to the extent done so herein. 

The applicable law provides the following:

If new and material evidence is presented 
or secured with respect to a claim that 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (2000) (final emphasis added). 

The United States Court of Appeals for the Federal Circuit, 
in Hodge v.West, 155 F. 3d 1356 (1998), noted "the 
importance of a complete record for evaluation of a veteran's 
claim" and was concerned that "some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability."  
Hodge, 155 F. 3d at 1363.

In the instant case, the RO denied the veteran's claim for 
service connection for foot fungus in August 1984.  The 
specified basis for this denial was that there was no 
evidence of this disorder at the veteran's VA examination for 
rating purposes in May 1984, or at the time of his discharge 
from service in December 1967.

The veteran contends that he developed foot fungus as a 
result of his time in Vietnam during service.  However, 
service medical records do not show that the veteran was 
treated for this condition while in service.

In January 1984, the RO received a claim from the veteran 
seeking entitlement to service connection for several 
disabilities.  In April 1984, the RO received a letter from 
the veteran discussing some of the previously claimed 
disabilities and which included an informal claim seeking 
service connection for foot fungus.  In support of this 
claim, the veteran stated he had sought treatment from a 
physician, whose name was provided in the informal claim, for 
ingrown toenails that were discolored.  He stated that his 
physician informed him that this condition was "jungle 
fungus" and that nothing could be done.  The veteran stated 
that "every once in a while" his nails turn black and fall 
off, and that "they hurt all the time."  A review of the 
claims file reveals that no medical records relating to this 
condition were associated with the claims file.

In connection with his claims for entitlement to service 
connection for several disabilities, the veteran underwent a 
VA examination in May 1984.  A review of the report of the VA 
examination reveals that the veteran's feet were not 
examined, despite his claim for foot fungus.  The rating 
decision issued in August 1984 indicates that service 
connection for "7899 FUNGUS OF FEET" was denied as "(Not 
found on last examination)".

In August 1997, the RO received a request from the veteran to 
reopen his claim for service connection for foot fungus.  The 
veteran also requested a VA examination to evaluate his 
condition.  The only additional evidence the veteran 
submitted were his own personal statements which essentially 
duplicated the information he provided to the RO in 1984.  No 
additional medical records or opinions were submitted.  In 
fact, there are no medical records showing a diagnosis of 
this condition associated with the claims file.

On May 22, 2001, the veteran appeared at the RO for a hearing 
before the undersigned.  The veteran discussed his visit to 
his private physician where he was advised he had jungle 
fungus and that nothing could be done for the condition.  The 
veteran brought physical evidence with him to the hearing, in 
the form of his toenails, which had fallen off his toes, 
allegedly due to the fungus he claims originated during 
service.  At his hearing, the veteran again stated that his 
feet had never been examined at his VA examination.  The 
veteran also brought copies of his service medical records to 
the hearing.

The veteran's service medical records do not reveal any 
treatment for complaints related to foot fungus during 
service, nor does the report of his separation physical 
indicate that he suffered from this condition at the time of 
his discharge.  No other medical records are associated with 
the claims file.



In order to reopen a claim for service connection, the 
veteran must bring evidence which "bears directly and 
substantially upon the specific matter under consideration" 
and that is "so significant that it must be considered in 
order to fairly decide the claim".  38 C.F.R. § 3.156(a) 
(2000).  In addition, this evidence should "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability."  See Hodge, at 
1363.

The Board notes that it is charged with the duty to assess 
the credibility and weight given to evidence.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In fact, the Court has declared that in 
adjudicating a claim, the Board has the duty to do so.  See 
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  Here, the Board 
finds the veteran to be a credible witness in reporting 
symptoms and flare-ups of foot fungus over the years.  His 
testimony regarding his symptoms has remained consistent 
since the last final rating decision.  He appeared with 
physical evidence of this condition at his hearing.  The 
veteran's lay statements as to his condition are supported by 
physical evidence and are credible and are sufficient to 
provide an indication that these symptoms may have been 
incurred in service.

The Board finds that this evidence bears directly and 
significantly upon the specific matter at hand, namely, the 
current presence of a fungus affecting the veteran's 
toenails.  It also contributes to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
claim.  Therefore, the Board finds this evidence to be new 
and material as defined in 38 C.F.R. § 3.156 (2000).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for foot fungus is granted.



REMAND

A remand in this case is required for compliance with the 
notice and duty to assist provisions in the VCAA.  The 
revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
38 U.S.C. § 5103A (2001).  This assistance specifically 
includes obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.

Based on the VCAA and the above decision to reopen the 
veteran's claim, further development of evidence is 
necessary.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran in 
writing to identify all sources of 
treatment he received for foot fungus.  
The RO should obtain and associate with 
the claims file complete clinical records 
from all sources identified.  In 
particular, the RO should obtain and 
associate with the claims file copies of 
any records pertaining to the veteran from 
J. Ridinger, M.D.  If the RO is unable to 
secure any records from the sources 
identified, the veteran should be notified 
of this, and given the opportunity to 
submit such records himself. 

2.  The RO should advise the veteran of 
evidence that he may be able to provide 
that would be helpful to his claim, 
including evidence linking a current foot 
fungus to his military service, such as 
statements from lay witnesses, family 
members or others, who can attest to 
observing the veteran's symptoms of foot 
fungus during service and since his 
discharge from service, and continuing to 
the present time.

3.  After the foregoing development is 
completed, the RO should schedule the 
veteran for a VA Skin Disease examination.  
The examiner should review the veteran's 
claims file, provide an opinion as to the 
condition of the veteran's feet.  If the 
veteran is found to have a fungal 
infection, the examiner should provide an 
opinion regarding the nature of and 
etiology of the fungal infection.  The 
examiner should provide opinions on the 
following:

(a) Are any toenails missing - 
either whole or in part?

(b) Is there evidence of a fungus 
infection?

(c) If there is evidence of a fungus 
infection, what is the likelihood 
that it originated during, i.e., is 
it likely, unlikely, or as least as 
likely as not?  If the examiner is 
unable to render such an opinion, 
he or she should so state.

The examiner must explain the rationale 
for all opinions given.

4.  The RO must ensure that all the 
development ordered above is completed.  
The RO must also ensure that any further 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied. 

Thereafter, the RO should readjudicate this claim.  If it 
remains denied, the veteran and his representative should be 
provided an appropriate supplemental statement of the case 
and given the opportunity to respond.  The case should then 
be returned to the Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals




